Title: To James Madison from George G. Hussey, 14 October 1804 (Abstract)
From: Hussey, George G.
To: Madison, James


14 October 1804, Nantucket. “I am once more under the Necessity of addressing you on a Subject of great Importance to myself, altho it Canot be so to you, by a letter just receivd. from Mr Erving (Agent to the United states, London) I am informd. that by Applying to your office & producing the proper Documents I shall receive the Amount of the three Instalments, Awarded to me by the Board of Commissioners. In the Case of the Brig Trenton the only difficulty that Arises on this business that requires Information is what those proper Documents are, having Sufferd. once in Drawing on Mr Erving for the first Instalment by my bills being returnd. Protested. I wish to avoid a Similar Disappointment. I must therefore request you to Inform me by return of mail, how I am to proceed, So as to receive the money. The Difficulty which has already Arisen is in Consequence of Blending Mr Cooks money with mine, this Mr Cook has been Dead Many years & his widow Maried to a Mr. Becker & removd. into the state of Connecticut, but still I have no doubt, but I Can, procure Every Necessary Document, when I Can be Informd. how to proceed—therefore shall rest the subject for the present, in hopes to be Informd. with all Convenient dispatch.”
Adds in a postscript: “Annexd. is a Coppy of Mr. Ervings letter.”
